Citation Nr: 0119502	
Decision Date: 07/27/01    Archive Date: 07/31/01	

DOCKET NO.  00-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for acne 
conglobata of the back, chest, neck and face consistent with 
chloracne, currently rated as 10 percent disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran an 
increased evaluation for his service-connected skin disorder, 
and also denied him entitlement to nonservice-connected 
pension benefits.


FINDINGS OF FACT

1.  The veteran's skin disorder is manifested by scarring 
over the neck, arms, shoulders, back, thighs, and buttocks, 
as well as some scarring on the face; there is no evidence of 
extensive lesions, exudation, or constant itching, and the 
scarring is not productive of marked disfigurement.  

2.  The veteran was born in December 1949 and has a high 
school equivalency diploma.  He last worked in October 1991. 

3.  The veteran has the following disabilities:  acne 
conglobata, rated 10 percent disabling; postoperative lumbar 
laminectomy, rated 10 percent disabling; dysthymia, rated 
10 percent disabling; and, hemorrhoids, PTSD, hypertension, a 
left scalp cyst, a left groin skin tag, impotence and post-
operative residuals of a right ankle injury, each rated as 
noncompensably disabling.

4.  The veteran's history of drug abuse is due to willful 
misconduct and may not be considered for pension purposes and 
his alcohol abuse may not be considered as a basis for 
payment of pension benefits.


5.  With due consideration to the veteran's age, educational 
background and occupational experience, it is not shown by 
the evidence of record that his disabilities are of 
sufficient severity as to permanently preclude substantial 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
acne conglobata have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000).

2.  The veteran is not permanently and totally disabled 
within the meaning of governing laws and regulations.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.42, 4.17 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

As a preliminary matter the Board notes that there has been a 
significant change in the law during the course of the 
veteran's appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  

Although the RO did not re-adjudicate the veteran's claims 
subsequent to the enactment of the VCAA, the RO did provide 
him with VA rating examination pertinent to the severity of 
his multiple disabilities and the impact of such on his 
employability.  The RO has also associated all identified 
medical evidence with the claims file and has provided notice 
of the applicable laws and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds the veteran is not prejudiced by appellate 
review at this time without initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In essence, VA has satisfied its duties to notify 
and assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Increased Rating for Acne Conglobata

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's acne conglobata has been rated under VA's 
Schedule for Rating Disabilities (Schedule) as analogous to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
governing legal criteria provide that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are clearly analogous.  38 C.F.R. § 4.20 
(2000).

Diagnostic Code 7806 provides that, when there is slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a noncompensable rating is assigned.  
When there is exfoliation, exudation or itching involving an 
exposed surface or extensive area, a 10 percent rating is 
warranted.  When there is exudation or itching constant, 
extensive lesions or marked disfigurement, a 30 percent 
rating is assigned.  With ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
the eczema is exceptionally repugnant, a 50 percent rating is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Service connection for acne conglobata of the back, chest, 
neck and face was established by an RO rating decision in 
March 1990 based on treatment records showing evaluation and 
treatment for acne vulgaris in service and a diagnosis of 
moderate-to-severe acne conglobata on the veteran's initial 
VA examination in February 1990.  This disorder was assigned 
a 10 percent rating that has remained in effect to date. 

VA outpatient treatment records received in connection with 
the veteran's current claim, and dated between April 1997 and 
May 1998, include a March 1998 dermatologic consultation 
report, which noted that the veteran presented for an Agent 
Orange evaluation to rule out chloracne.  The veteran was 
recorded to have a history of acne on his back and to 
occasionally develop new inflammatory lesions.  Physical 
examination of the veteran revealed numerous pitted acne 
scars, comedones, and polyporous open comedones on the back, 
shoulders, chest, groin, buttocks, face, neck, posterior 
auricular area and the scalp.  There were a few inflamed 
papules, nodules and cysts.  

On physical examination of the skin in June 1999, the veteran 
had Grade 4 acne in the following areas in descending order 
of severity:  Back, neck, chest, face, and medial thighs.  
There were numerous open and closed comedones, ice pick 
scars, and large scars.  He had a few inflamed nodules or 
cysts less than a centimeter on his flank, medial thighs, and 
sacrum.  Numerous photographs of the veteran's 
service-connected skin disorder were taken and associated 
with the examination report.  Those photographs show several 
red, raised active acne cysts on the right thigh, buttocks 
and back.  Photographs otherwise appear to show acne scarring 
in the form of a pitted appearance to the skin on the face, 
neck and shoulders, as well as areas of the back, without 
color changes or apparent swelling, crusting, or weeping in 
such areas.  Acne conglobata of back, chest, neck, face, 
myocyte and sacrum was the diagnosis.  

On VA examination in April 2000, the veteran was 
characterized as a well-developed individual in no acute 
distress.  He was shown to have pitting and heavy scarring 
over the entire circumference of the neck, some over the face 
and over both maxillae.  He also had confluent scarring over 
the entire back and shoulders, some on the buttocks, inner 
thigh, and over the backs of the upper arm.  He had two 
erythematous lesions, approximately one-centimeter in size.  
There was no drainage, and the skin was intact with no 
whiteheads.  Acne conglobata was the pertinent diagnosis.  
The examiner stated that, at this point, the veteran's acne 
is fairly well under control, but that the veteran does have 
heavy residual scarring with no related functional 
limitations.  

The evidence of record summarized above does not establish 
the presence of any clinical findings, which would support a 
rating in excess of 10 percent for the veteran's skin 
disorder.  As noted above, Diagnostic Code 7806 requires 
constant itching or constant exudation or extensive lesions, 
or marked disfigurement to justify a 30 percent evaluation.  
Although the veteran reports itching and other symptoms 
associated with his skin disorder, and has indicated such are 
constant, the evidence of record reflects intermittent acne 
activity, not constant.  In fact, the April 2000 examiner 
opined the veteran's acne was under control.  At that time 
the veteran manifested only two active lesions, without any 
exudate.  Prior medical evidence also notes no more than a 
few inflamed cysts, without any evidence of exudate.  

Furthermore, there is no evidence demonstrating marked 
disfigurement as a result of the veteran's service-connected 
skin disorder.  VA treatment records do not reflect recent 
treatment for the veteran's acne, and the photographs 
obtained on VA examination in June 1999, while depicting 
extensive scarring on the veteran's neck, back and shoulders, 
fail to show marked disfigurement.  

The Court of Appeals for Veterans Claims (Court), in Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992) held that it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed, in terms of whether there is "marked 
disfigurement."  The evidence of record is consistent in 
showing that involvement of an exposed area is limited to the 
veteran's face and that residuals on the face appear to be 
limited to scarring as opposed to active lesions.  All of the 
medical evidence of record shows only scarring on the 
veteran's face.  From photographs, as stated, such scarring 
is in the form of a pitted appearance to the skin, without 
open wounds, discoloration, etc.

The veteran has presented subjective arguments to the effect 
that his acne scarring is repugnant and disfiguring.  With 
respect to the veteran's face, the Board emphasizes that the 
veteran's acne has not been shown to result in frequent, 
long-lasting outbreaks on his face so as to be repugnant, 
nor, does the photographic evidence reflect marked 
disfigurement due to residual pitting of the veteran's facial 
skin.  See Bower, supra.  With respect to the veteran's acne 
as it affects other areas, 38 C.F.R. § 4.1 provides that the 
percentage ratings under the Schedule are representative of 
average impairment in earning capacity in civil occupations.  
Since the areas affected by active lesions are on the thighs, 
buttocks and back, however, they would remain hidden under 
clothes.  Therefore, any disfigurement would be 
insignificant, rather than marked, in terms of the resulting 
average impairment in earning capacity in civil occupation.

In sum, the criteria for an evaluation in excess of 
10 percent for the veteran's service-connected skin disorder 
are not met and an increased evaluation is thus not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Nonservice-Connected Pension Benefits

To establish a basis for finding a permanent and total 
disability for pension purposes, the evidence must 
demonstrate that the veteran is unemployable by reason of 
nonservice-connected disabilities not the result of the 
veteran own willful misconduct, and is reasonably certain to 
remain unemployable throughout his life, or is suffering from 
any disability that renders it impossible to follow a 
substantially gainful occupation if it is reasonably certain 
that the disability will continue throughout the veteran's 
life.  Unemployability may be established on the basis of the 
particular circumstances of the veteran, including 
disabilities in combination with employment, background and 
age.  38 U.S.C.A. §§ 1502, 1521, 5107(b); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.17.  

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.15 (2000) 
and mandates that total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  

The unemployability (or subjective) test arises from 
38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and 4.17 
(2000) and mandates that where it is shown that a veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16 (2000), and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 
70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

Thus, when developing a claim for nonservice-connected 
pension benefits for a veteran of wartime service, the RO 
must identify all the veteran's disabilities and assign a 
disability rating using VA's Schedule, 38 C.F.R. Part 4.  
Thereafter the RO must combine the ratings and determine 
whether the veteran is permanently and totally unable to 
obtain and retain substantially gainful employment due to 
disability.  38 C.F.R. §§ 4.5, 4.16, 4.17.  If there is one 
ratable disability, it must be rated as 60 percent or more, 
and if there are two or more disabilities, there should be at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

Pertinent to the instant appeal, the Board first notes that 
the veteran meets the active duty requirement for basic 
eligibility for pension benefits, i.e., he served on active 
duty for a period of ninety (90) consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11)(29); 
1521(a)(j)(1) (West 1991).  

The veteran in this case has a service-connected skin 
disorder rated 10 percent disabling, and hemorrhoids 
evaluated as zero percent disabling; and, a nonservice-
connected back disorder rated 10 percent disabling, and a 
psychiatric disorder (dysthymia) rated 10 percent disabling 
by the RO.  The veteran has other, nonservice-connected 
disabilities identified by the RO as hypertension, diabetes 
mellitus, postoperative residuals of a right ankle injury, a 
left scalp cyst, left groin skin tag, drug abuse/alcohol 
abuse, impotence, post-traumatic stress disorder, and an 
antisocial personality disorder all rated by the RO as 
noncompensable.  

The Board has herein above set out the detailed reasons and 
bases for the denial of an evaluation in excess of 10 percent 
for the veteran's service-connected skin disorder.  The 
veteran has not specifically claimed that his other 
disabilities are more disabling than reflected in current 
evaluations assigned by the RO.  However, the Board has 
nevertheless reviewed the medical evidence of record, to 
include the report of VA examination in April 2000, and 
concludes that no higher ratings are warranted for such 
disabilities.

First, the veteran's back disorder is rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000) [intervertebral disc syndrome].  In order to 
assign an evaluation in excess of 10 percent for this 
disorder the veteran would have to establish by the evidence 
that his intervertebral disc syndrome is productive of 
moderate recurrent attacks, or, alternatively, moderate 
limitation of motion of the lumbar spine, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  Symptomatology of this 
severity is not demonstrated.  Most probative is the report 
of VA examination in April 2000, which noted that the veteran 
was status post back surgery in 1992 with current complaints 
of back pain and difficulty bending.  Notwithstanding the 
veteran's complaints, the examiner opined the veteran 
retained a full range of motion of the lumbar spine, even 
with some pain and tenderness.  The examiner noted the 
absence of any signs of fatigue, weakness or lack of 
endurance.  Furthermore, a review of outpatient record shows 
only post-operative following, without note of more than mild 
neurologic findings pertinent to the spine, and in fact 
indicated continued manifestations consistent with no more 
than arthritis of the spine.  Also, the Board notes that in 
connection with VA examination the veteran has reported 
receipt of Social Security Administration (SSA) benefits 
based on a back disability.  However, the SSA decision of 
record indicates disability benefits based on the veteran's 
"severe mental limitations" and alcohol abuse, not from 
back problems.  In sum, the findings of record show no motion 
limitation of the lumbar spine even with consideration of 
pain on use, see 38 C.F.R. §§ 4.40, 4.45 (2000) and no more 
than mild residuals post-laminectomy.  A higher evaluation is 
not warranted.

Pertinent to the veteran's psychiatric problems, examination 
in May 2000 showed diagnosis of dysthymia, as well as an 
antisocial personality disorder.  Mental status examination 
found the veteran to be warm and engaging.  He did not 
exhibit any memory loss, panic attacks, and/or sleep 
impairment.  He was appropriately dressed and his speech was 
normal.  The examiner noted, in fact, an improvement, since 
the veteran became involved in Alcoholics' Anonymous, and 
since 1990, in or around the time he was awarded SSA 
benefits.  The veteran was also deemed competent.

The veteran's dysthymia disorder is rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2000).  In order to assign an increased evaluation 
of 30 percent for the veteran's diagnosed psychiatric 
disorder, the veteran would have to establish by the evidence 
that he has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory), with routine behavior, 
self-care and conversation normal, due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
For a 50 percent evaluation, the veteran would have to have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

With this in mind, the Board notes that the May 2000 
psychiatric examination included assignment of a Global 
Assessment of Functioning (GAF) score of 50.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

However, symptomatology attributable to the veteran's 
dysthymic disorder at that time is not consistent with an 
assigned GAF of 50.  That is, there was no indication that 
the veteran had suicidal ideation, any severe obsessional 
rituals, or that he had no friends or was unable to keep a 
job solely due to psychiatric manifestations.  Here the Board 
notes that records show he stopped working after back 
problems requiring surgery, and again notes that SSA records 
showed alcoholism and a history of drug and alcohol abuse as 
part of the mental impairment affecting the veteran's ability 
to work.  Actual psychiatric symptoms manifested at the time 
of the examination in 2000 are consistent with no more than 
occupational and social impairment due to mild or transient 
symptoms, such as the veteran's blunted affect.  The veteran 
reports that his primary symptoms consist of occasional panic 
attacks and loss of emotional control, neither symptom which 
is documented in examination or outpatient records.  The 
veteran neither reports nor does the examiner note any 
resulting inability to function on a daily basis or to 
interact with others due to such symptoms.  The record does 
not show the veteran to be anxious, suspicious or to evidence 
any memory loss.  Moreover, it is not shown in that 
examination report, or in the contemporary outpatient records 
that the veteran has a circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, impaired abstract 
thinking.  In light of the disability picture presented by 
the veteran's current and objectively demonstrated acquired 
psychiatric disorder, the Board finds that no more than a 
10 percent evaluation for this disorder is warranted under 
Diagnostic Code 9433.  

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct. 38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17. Alcohol and drug abuse are considered willful 
misconduct conditions and may not be considered in support of 
his VA pension claim.  38 C.F.R. § 3.301

The veteran's remaining disabilities, identified by the RO as 
hypertension, diabetes mellitus, post-operative residuals of 
a right ankle injury, a scalp cyst, left groin skin tag, 
impotence, post-traumatic stress disorder and an antisocial 
personality disorder are not demonstrated to be either 
currently symptomatic or to cause functional impairment so as 
to be compensably disabling.  A review of outpatient records 
and the recent VA examination report fails to identify 
functional impairment resulting from any of such 
disabilities.  See 38 C.F.R. §§ 4.71a, 4.104, 4.114, 4.115a, 
4.118, 4.132 (2000).  In fact, the examiner specifically 
noted only minimal blood pressure elevations and no 
functional limitations associated with a history of diabetes 
mellitus.  Also, there is no indication the veteran is taking 
any medications for his blood pressure.  Given the lack of 
argument pertinent to increased symptomatology, see Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999( (No examination required 
in absence of evidence showing some increase in disability), 
and the lack of noted impairment due to such disabilities, 
the Board does not find them to be compensably disabling at 
this time.  

Based on the assigned ratings, the veteran's combined rating 
is 50 percent.  38 C.F.R. § 4.25 (2000).  

Next, following a review of the entire claims folder, the 
Board is of the opinion that the veteran does not meet the 
"average person" test provided under 38 U.S.C.A. 1502(a)(1) 
and 38 C.F.R. §§ 3.340(b) and 4.15.  The veteran's 
disabilities do not demonstrate a complete and permanent 
inability to maintain employment on their face.  Nor does the 
veteran have at least one disability rated at 40 percent or 
more and sufficient additional disability to meet the 
schedular requirements for assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17.  
Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, the evidence 
must show that the veteran meets the requirements for pension 
on an extraschedular basis.  

Under the applicable criteria, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  38 C.F.R. § 3.321(b)(2).  

In this case, the veteran has work experience as a machine 
operator.  He is 51 years old and has a high school 
equivalency diploma.  The veteran has reported that he last 
worked in October 1991.  On VA examination in June 1999, the 
veteran reported that he has work experience as a machinist 
but finds that it is hard work because of his low back pain, 
depression, alcoholism and skin condition.  However, there is 
no evidence on file that the veteran suffers from any 
significant physical disability, which would prevent him from 
actively seeking employment altogether.  

The Board emphasizes that the veteran's service-connected 
skin disorder was found on VA examination in April 2000 to 
cause no functional limitation.  With reference to his low 
back disability, the April 2000 examiner found only that the 
veteran was precluded from lifting heavy objects on a 
repetitive basis and thus was limited in his ability to work 
as a laborer.  However, the examiner specifically noted that 
a job where the veteran was not required to manage heavy 
lifting would be suitable for him.  Such assessment is 
consistent with post-operative, private records, noting only 
that the veteran had occasional pain in his back and would be 
restricted from heavy lifting or repetitive bending.

The Board continues to note that the April 2000 examiner 
specified there were no functional limitations resulting from 
the veteran's diabetes mellitus and that blood pressure 
levels were only minimally elevated.  Furthermore, the Board 
notes the veteran is not shown to require frequent 
hospitalization or medical management for his psychiatric or 
other manifested psychologic or physical disorders.  

The Board recognizes the determination by SSA, that the 
veteran was unemployable due to mental status impairment.  
However, the Board emphasizes that the SSA report includes 
note of the veteran's problems with alcohol and substance use 
and conditioned benefits on the veteran's participation in 
alcohol/substance use support programs.  Moreover, to the 
extent the veteran is not working or can not work because of 
alcohol/polysubstance abuse, that constitutes willful 
misconduct is not for consideration in awarding the benefits 
requested herein.  See 38 C.F.R. § 3.301(c) (2000).  
Furthermore, despite the past SSA determination VA 
examination in April 2000, found the veteran to be competent, 
fully oriented, with adequate intellectual capacity and 
without note of any delusions, speech or memory impairment, 
etc. that would impact employment.  His mental state does not 
appear to have interfered with his previous employment 
history and was furthermore observed to have been improved on 
his most recent VA examination as a result of his involvement 
in Alcoholics Anonymous.  The examiner referenced an 
improvement in the veteran's psychiatric since 1990, at or 
about the time of the SSA decision.  Such is clear evidence 
that any psychiatric impairment is not permanent; rather, 
that such is prone to improvement with the appropriate 
treatment.

The Board believes that employment consistent with the 
restrictions on heavy lifting is not precluded by the 
veteran's disabilities.  Such assessment is based on the 
absence of any medical evidence showing permanent and total 
incapacity due to psychiatric problems, or to any physical 
disability.  The competent evidence instead shows the 
veteran's psychiatric status has improved over the years and 
that his physical problems do not result in functional 
impairment.  In essence he experiences show subjective 
discomfort by virtue of acne scarring, with occasional 
physical symptoms of itching during a flare-up, and further 
is restricted from heavy labor due to low back pain 
subsequent to surgery.  In sum, the veteran's disabilities, 
when evaluated in association with his educational, 
occupational background and age are not shown to preclude all 
kinds of substantially gainful employment should the veteran 
choose to seek such opportunities.  

The evidence of record does not show that this veteran is 
dissimilarly situated than any other veteran when considering 
the applicable factors.  As such, the Board further finds 
that a permanent and total rating on an extraschedular basis 
is not warranted.  Overall, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  The Board has considered VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); but it does not find that there 
is relative equipoise of the evidence such that doubt must be 
resolved in the veteran's favor.  His appeal is denied.



ORDER

An increased evaluation for acne conglobata of the back, 
chest, neck and face, consistent with chloracne is denied.

A permanent and total disability evaluation for pension 
purposes is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

